Dissenting opinion by
Emery, J.
Emery, J. I do not concur. I think the court has ample statutory power to summon in the heirs of a deceased defendant in a real action. R. S., ch. 104, § 16. Brunswick Savings Institution v. Crossman, 76 Maine, 577; Trask v. Trask, 78 Maine, 108. The heirs are presumably interested in the real estate of which their ancestor died seized. I do not think the court should assume to say they have no interest, until it has given them an opportunity to be heard, whatever the statements of other parties.